Citation Nr: 1046932	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  05-40 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to November 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  This claim 
was remanded for further development in September 2009, and now 
returns again before the Board.


FINDINGS OF FACT

The Veteran retired in 1997 as chemical operator, and then drove 
a truck until approximately 2003.  The Veteran is currently 
service connected for heart disease which has been related to his 
diabetes mellitus, at a 30 percent evaluation, diabetes mellitus 
at a 20 percent evaluation, hearing loss at a 10 percent 
evaluation, tinnitus at a 10 percent evaluation, infectious 
hepatitis at a noncompensable evaluation, and erectile 
dysfunction at a noncompensable evaluation.  These ratings 
combine to a 60 percent evaluation.  These disabilities are not 
of such severity as to preclude him from securing or following a 
substantially gainful occupation consistent with his education 
and occupational experience.


CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.358, 4.1, 
4.3, 4.15, 4.16, 4.19 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b) (1).

Here, the duty to notify was satisfied by way of a letter sent to 
the Veteran in April 2006, as well as a Board remand in September 
2009.  These documents informed the Veteran of what evidence was 
needed to establish the benefits sought, of what VA would do or 
had done, and of what evidence the Veteran should provide.  
Therefore, the Board finds that any notice errors did not affect 
the essential fairness of this adjudication, and that it is not 
prejudicial to the Veteran for the Board to proceed to finally 
decide this appeal.  The Veteran was also specifically informed 
of the law as it pertains to effective dates by the April 2006 
letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as obtaining 
medical records and providing the Veteran with a personal hearing 
and several VA examinations.  Consequently, the duty to notify 
and assist has been satisfied.


The Veteran contends that service connection is warranted for 
individual unemployability.  In order to establish entitlement to 
TDIU due to service- connected disabilities, there must be 
impairment so severe that it is impossible for the average person 
to follow a substantially gainful occupation.  See 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the Veteran's 
service connected disabilities alone are of sufficient severity 
to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the Veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or to 
the impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 
27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set 
forth at 38 C.F.R. § 3.340(a)(2), provide for a total rating when 
there is a single disability or a combination of disabilities 
that results in a 100 percent schedular evaluation.  Subjective 
criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU 
when, due to service-connected disability, a Veteran is unable to 
secure or follow a substantially gainful occupation, and has a 
single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional disability 
sufficient to bring the combined evaluation to 70 percent.  
38 U.S.C.A. §§ 3.340, 3.341, 4.16(a).  In exceptional 
circumstances, where the Veteran does not meet the aforementioned 
percentage requirements, a total rating may nonetheless be 
assigned upon a showing that the individual is unable to obtain 
or retain substantially gainful employment. 38 C.F.R. § 4.16(b).

Here, the record reflects that the Veteran is service-connected 
for heart disease which has been related to his diabetes 
mellitus, at a 30 percent evaluation, diabetes mellitus at a 20 
percent evaluation, hearing loss at a 10 percent evaluation, 
tinnitus at a 10 percent evaluation, infectious hepatitis at a 
noncompensable evaluation, and erectile dysfunction at a 
noncompensable evaluation.  These ratings combine to a 60 percent 
evaluation.  Thus, he fails to meet the percentage requirements 
of 4.16(a).

However, it is the established policy of VA that all Veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards 
should refer to the Director of the Compensation and Pension 
Service for extra-schedular consideration all cases of Veterans 
who are unemployable by reason of service- connected disabilities 
but who fail to meet the percentage requirements set forth in 38 
C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, 
employment history, educational and vocational attainment, and 
all other factors having a bearing on the issue must be 
addressed. 38 C.F.R. § 4.16(b).  

As such, in June 2009 the Board referred this issue to the 
Director of the Compensation and Pension Service for extra 
schedular consideration, and an administrative review decision 
dated March 2010 is of record from that office.  At that time, 
the director of Compensation and Pension noted the Veteran's 
August 2003 VA examination report, which indicated that the 
Veteran remained active and walked at least two miles daily, a 
March 2002 report of stress test which assessed the Veteran with 
10.1 METS of activity, and an October 2007 VA examination report 
which showed that the Veteran became short of breath climbing 
inclines or stairs, but was able to walk for two miles, indicated 
that the Veteran participated in slow dancing for recreation, and 
was capable of sedentary employment based on his heart disease, 
but was advised to avoid physical work.  The Director concluded 
that the Veteran's heart condition did not preclude the Veteran 
from employment in sedentary type of work, and therefore 
entitlement to an extra-schedular total disability evaluation was 
not warranted.

Reviewing additional pertinent evidence of record, an April 2009 
report of examination for PTSD indicated that while the Veteran 
was found to have a diagnosis of PTSD, in fact his Global 
Assessment of Functioning (GAF) was 70, indicative of only mild 
symptoms, and the examiner indicated that the Veteran appeared to 
live a very satisfying life, being able to travel frequently with 
his significant other.

The Veteran, in his hearing testimony before the Board in May 
2009, indicated that the primary reason he felt he could not work 
was due to problems with his back, which is not a service 
connected condition.

Thus, the Board finds that the preponderance of the evidence of 
record is against a finding that the Veteran is unemployable 
solely due to his service connected disabilities, on a schedular 
or extraschedular basis.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and it must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a total rating based on 
individual unemployability (TDIU) is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


